internal_revenue_service national_office technical_advice_memorandum number release date date none not applicable tam-118347-05 cc ita b4 third party communication date of communication index uil no case-mis no ---------- --------------------------------------------------------- --------------- ------------------------ ----------------------------- taxpayer's name taxpayer's address ------------------------ ----------------------- ------------------------------------ ---------------- ------- ---------------- taxpayer's identification no year s involved date of conference legend tax_year date id-date date id-date date sub sub sub 2a sub 2b sub 2c sub 2d sub 2e ------- ---------------- ------------------ ------------------ ------------------ ---------------------- -------------------- ---------------------- --------------------------------------- ----------------------------------- ----------------- -------------------- --------------------------------------------------------- tam-118347-05 sub 2f sub 3a sub 3b sub 3c sub 3d sub 3e seller seller buyer buyer state a state b country c state d state e state f state g state h country j country k aa aaaa aaaaaa b bb bb1 bb2 bb3 bb4 bbbb bbbbbb --------------------------------------------------------------------------------------------------------------- cc -------------------------------------------- ------------------------------------------------ ------------------------------ --------------------- -------------------------------- ------------------------------------------- --------------- ----------- ----------------------------- --------------------- -------- ------------ ------------ ------------- ----------------- -------- ------ ------------------- ----------- ------------------ ------------------------- -------------------------------------------------------------------------- ---------- --------------- ----------------------------- -------------------------------- ----------------------------------- ----------------------------------- ------------------------- ------------------------------------------------------------- ------------------------------------------------------------------------------------------ ------------------------------------------------------------------------------------------ ---------------- ------------------------------------------------------------------------------------------ ------------------------------------------------------------------------------------------------ ---------- ------------------------------------------------------------------------------------------ cccccc dd -------------------------------------------------------------------------------------------------------- dd1 dd2 dd3 dd4 dd5 ------------------------------------------- ----------------------------------- -------------------------------------- --------------------- -------------------- cccc tam-118347-05 dddd ------------------------------------------------------------------------------------------ ------------------------------------------------------------------------------------------------------------------- dddddd ------------------------------------------------------------------------------------------ ------------------------------------------------------------------------------------------------------------------- patent x patent y -------------------------------------------------------------- ------------------------------------------------------------------------------------------ ----------------------------------------- ------ ----------------- ----------------- ------------------ ----------------- ------------------------------------------------------------------------------------------ xx dollar_figurea dollar_figureb dollar_figurec dollar_figured dollar_figuree ------------------------------------------------------------------------------------------------------------------ dollar_figuref dollar_figureg dollar_figureh dollar_figurej ----------------- ----------------- ------------------ ----------------- issue s whether taxpayer’s transfers and acquisitions of intangible_property qualify as like- kind exchanges so that gain may be deferred under sec_1031 of the internal_revenue_code whether taxpayer’s transfer of intangible_property of a domestic entity and the acquisition of intangible_property of a foreign_entity qualifies as a like-kind_exchange under sec_1031 whether taxpayer’s exchanges of intangible_property complied with the identification requirements of sec_1031 and sec_1_1031_k_-1 of the income_tax regulations conclusion s taxpayer’s transfers and acquisitions of intangible_property qualify as like-kind_exchanges so that gain_or_loss is deferred only to the extent that the properties exchanged are of like_kind and the exchanges otherwise satisfy the requirements of sec_1031 the exchange of intangible_property by a domestic entity for the intangible_property of a foreign_entity does not qualify as a like-kind_exchange to the extent that the exchange is of property used predominantly within the united_states for property used predominantly outside the united_states as provided under sec_1031 tam-118347-05 with the exception of replacement_property acquired before the end of the identification period taxpayer did not properly identify replacement_property in accordance with the requirements of the sec_1031 and the regulations thereunder facts during tax_year taxpayer entered into four transactions involving the transfer and acquisition of tangible and intangible business_assets on its corporate_income_tax return for tax_year taxpayer claimed like-kind_exchange treatment under sec_1031 for transactions as described below involving the intangible assets on date taxpayer acting through sub 3a and sub 3c transferred the tangible and intangible assets pertaining to the business of sub to buyer buyer paid dollar_figurea for these intangibles sub researched designed manufactured and marketed aa for customers in the united_states and around the world sub was headquartered in state a and had facilities in state a state b and country c the standard industry classification sic code for sub was aaaa the current corresponding north american industry classification system naics code for sub is aaaaaa the intangible assets transferred were divided by taxpayer into five broad categories including patents trademarks including design marks and trade names designs and drawings software and trade secrets and know-how on date taxpayer acting though sub 3a and sub 3b transferred to buyer substantially_all of the assets of the bb and engineering service businesses of sub 2a sub 2b sub 2c sub 2d and sub 2e as well as certain assets of sub 3a and sub 2f the businesses and assets transferred to buyer are referred to collectively as sub buyer paid dollar_figurec for the intangible assets sub designed manufactured marketed tested and repaired bb used in certain types of industrial operations sub 2’s products and manufacturing operations were divided into four divisions bb1 bb2 bb3 and bb4 sub operated facilities in state d state e and state f the sic code for sub was bbbb the current corresponding naics code for sub is bbbbbb the intangible assets pertaining to sub transferred by taxpayer to buyer were divided by taxpayer into the same five broad categories described above including patents trademarks and trade names designs and drawings software and trade secrets also on date taxpayer acting through sub 3a and sub 3c acquired the assets and business operations of seller a firm engaged in the research design manufacture and marketing of highly-engineered cc in the united_states the intangible assets of seller were acquired for the total sum of dollar_figuref seller was headquartered in state g and had manufacturing plants in state g and state h the sic code for seller was cccc the current corresponding naics code for seller is cccccc the intangible assets acquired were divided by taxpayer into four broad categories including trademarks and trade names designs and drawings software and trade secrets and know-how tam-118347-05 on date taxpayer acting through sub 3a sub 3d and sub 3e acquired the assets of seller a manufacturer of dd the intangible assets of seller were acquired for the total sum of dollar_figuree seller 2’s products and manufacturing operations were split into two divisions one division was a leading producer of dd1 with manufacturing plants in country j and country k the other division was a leading producer of dd2 with facilities in country j and the united_states seller had a reputation for innovative engineering and manufacturing skills and was regarded as the industry’s technology leader in dd3 the sic code for seller was dddd the current corresponding naics code for seller is dddddd the intangible assets acquired were divided by taxpayer into four broad categories including patents designs and drawings software and trade secrets and know-how taxpayer claimed like-kind_exchange treatment on the disposition of the intangibles pertaining to sub and sub and the acquisition of the intangibles of seller and seller on its corporate_income_tax return for tax_year taxpayer did not claim like- kind exchange treatment with respect to any of the tangible assets involved in the above-described transactions for the date transfer of sub intangible assets for dollar_figurea and the date acquisition of seller intangible assets for dollar_figureb taxpayer claimed deferral of taxable gain based upon the exchange of two categories of intangible_property trademarks and trade names and trade secrets and know-how for the date transfer of sub intangible assets for dollar_figurec and the same-day date acquisition of seller intangible assets for dollar_figured taxpayer claimed deferral of taxable gain based upon the exchange of four categories of intangible_property trademarks and trade names designs and drawings trade secrets and know-how and software for the date transfer of sub intangible assets for dollar_figurec and the date acquisition of seller intangible assets for dollar_figuree taxpayer claimed deferral of taxable gain based upon the exchange of four categories of intangible_property patents designs and drawings trade secrets and know-how and software applicable law and analysis sec_1031 provides generally that no gain_or_loss shall be recognized on the exchange of property held for productive use in a trade_or_business or for investment if such property is exchanged solely for property of like_kind which is to be held either for productive use in a trade_or_business or for investment in the transactions described here the intangible assets disposed of by taxpayer and replaced by taxpayer were held and are now held by sub 3a thus for these transactions there is no question or concern about whether the entity that held the relinquished intangible_property is the same entity that is receiving the replacement intangibles tam-118347-05 sec_1_1031_a_-1 of the income_tax regulations provides in part that as used in sec_1031 the words like_kind have reference to the nature and character of the property and not to its grade or quality and that an exchange of one kind or class of property for a different kind or class is not a like-kind_exchange sec_1_1031_a_-2 provides in part that personal properties of a like_class are considered to be of like_kind for purposes of sec_1031 and an exchange of properties of a like_kind may qualify under sec_1031 regardless of whether the properties are also of a like_class in determining whether exchanged properties are of a like_kind no inference is to be drawn from the fact that the properties are not of a like_class further under sec_1_1031_a_-2 depreciable tangible personal properties are of a like_class if they are either within the same general asset class as defined in sec_1 a - b or within the same product_class as defined in sec_1_1031_a_-2 sec_1_1031_a_-2 provides in part that a single property may not be classified within more than one general asset class or within more than one product_class in addition property classified within any general asset class may not be classified within a product_class a property's general asset class or product_class is determined as of the date of the exchange sec_1_1031_a_-2 generally provides that property within a general asset class consists of depreciable tangible_personal_property described in one of asset classes dollar_figure through dollar_figure and of revproc_87_56 1987_2_cb_674 these general asset classes describe types of depreciable tangible_personal_property used in many businesses sec_1_1031_a_-2 generally provides that property within a product_class consists of depreciable tangible_personal_property that is described in a 6-digit product_class within sector sec_31 sec_32 and sec_33 pertaining to manufacturing industries of the north american industry classification system naics set forth in executive office of the president office of management and budget north american industry classification system united_states naics manual as periodically updated sector sec_31 through of the naics manual contain listings of specialized industries for the manufacture of described products and equipment for this purpose any 6-digit naics product_class with a last digit of a miscellaneous category is not a product_class for purposes of this section if a property is listed in more than one product_class the property is treated as listed in any one of those product classes a property's 6-digit product_class is referred to as the property's naics code sec_1_1031_a_-2 provides that an exchange of intangible personal_property qualifies for nonrecognition_of_gain_or_loss under sec_1031 only if the exchanged intangible properties are of a like_kind no like classes are provided for intangible properties whether intangible personal_property is of a like_kind to other intangible personal_property generally depends on i the nature or character of the rights involved eg a tam-118347-05 patent or a copyright and ii the nature or character of the underlying property to which the intangible personal_property relates sec_1_1031_a_-2 provides that the goodwill and going_concern_value of a business is not of a like_kind to the goodwill and going_concern_value of another business sec_1_1031_a_-2 illustrates the application of this paragraph c with only the two following examples example taxpayer k exchanges a copyright on a novel for a copyright on a different novel the properties exchanged are of a like_kind example taxpayer j exchanges a copyright on a novel for a copyright on a song the properties exchanged are not of a like_kind thus as demonstrated by these examples both the nature or character of the rights involved and the nature or character of the underlying property must be of like_kind the service has long rejected any notion that taxpayers may treat the multiple assets of a business as a single property for like-kind_exchange purposes rather the determination of whether or the extent to which sec_1031 applies to an exchange of the assets of one business for the assets of another business requires an analysis of the underlying assets exchanged revrul_89_121 1989_2_cb_203 see also revrul_55_79 1955-1c b requiring separate computations to determine gain_or_loss of each asset constituting the sole_proprietorship sold by a taxpayer the asset- by-asset analysis is required to verify that the properties exchanged are of like_kind even small differences between similar properties are relevant in determining whether two properties are like_kind for example compare revrul_79_143 1979_1_cb_264 u s dollar_figure gold coins which are numismatic-type coins are not like_kind to south african krugerrand gold coins which are bullion-type coins with revrul_76_214 1976_1_cb_218 mexican 50-peso gold coins and austrian 100-corona gold coins both of which are official government restrikes and noncurrency bullion-type coins are like-kind see also 680_f2d_85 9th cir aff’g 76_tc_107 which held that u s double eagle dollar_figure gold coins and swiss francs are not property of like_kind because the latter were still currency representing an investment in the swiss economy while the former were numismatic- type coins when personal_property is concerned the service has been stricter in its determinations of what constitutes like-kind_property than for exchanges of real_property this position has withstood judicial scrutiny california federal life_insurance co pincite this strict approach to like-kind personal_property determinations also seems consistent with longstanding legislative policy for example in congress amended sec_1031 by adding subsection e which provides that for purposes of sec_1031 livestock of tam-118347-05 different sexes is not property of a like_kind the legislative_history of this provision suggests that congress intended that like-kind interpretations be strict insofar as personal_property is concerned see s rep no 91st cong 1st sess c b in the case of exchanges of intangible_property the standard for determining if intangible_property is of like-kind to other intangible_property is if anything still more rigorous than the standard for matching tangible_personal_property for example as noted above exchanged tangible personal properties are matched for sec_1031 purposes if they are at least of a like_class while for intangible_property like classes are not provided rather a two-pronged analysis is required under sec_1_1031_a_-2 which requires a matching of both i the nature or character of the rights involved and ii the nature or character of the underlying property to which the intangible personal_property relates the fact that like classes are not provided for intangible properties does not mean that the general asset classes under sec_1_1031_a_-2 and the product classes of sec_1_1031_a_-2 are ignored whenever possible the underlying tangible personal properties to which the intangible asset relates should be compared using the same general asset classes and product classes already afforded for testing whether personal properties are of like_class however as indicated in the regulations even if such a match is made the properties are not of like_kind unless the nature and character of the rights involved are also of the same nature or character patents under this methodology of using the general asset and product classes the task of determining whether patents are of like-kind becomes relatively straightforward sec_1_1031_a_-2 indicates that for purposes of sec_1031 the nature or character of rights under one patent are the same as the nature or character of rights under a different patent even if the underlying property may differ thus the first prong of the test under sec_1_1031_a_-2 is satisfied if a patent exists on both sides of the exchange in testing whether there is a match of the underlying property for purposes of satisfying the second prong of the like-kind test set forth in sec_1_1031_a_-2 matching by general asset class under sec_1_1031_a_-2 and the product classes of sec_1_1031_a_-2 is both reasonable and consistent with the income_tax regulations taxpayer however suggests a matching scheme that would group all patents into four broad classes of underlying property process machine manufacture and composition of matter these are the same categories used in united_states patent law for classifying intellectual_property that may be patented u s c sec_101 according to taxpayer a machine patent should be of like-kind to any other machine patent a patent on a process should be of like-kind to any other patent on any other process and so forth thus for example a patent for any machine or part of a machine such as for a new kind of an electronic component for a computer would be of like_kind to a patent for a hedge trimmer or a hair dryer or a helicopter rotor blade tam-118347-05 however we find no authority to support taxpayer’s method of matching of patents for sec_1031 purposes nor does taxpayer cite any in fact it would be inconsistent to require matching of tangible_personal_property by its naics code while ignoring naics when comparing underlying property for patents on the same item moreover the tax law with respect to like-kind_exchanges generally mandates specificity and the analysis of exchanges on an item-by-item basis rather than on a global basis revrul_89_121 the requirement of specificity is also demonstrated in the identification rules provided in sec_1_1031_k_-1 which are addressed later in this document therefore in determining which patents are of like_kind assuming that all patents involved in an exchange are either used predominantly in the united_states domestic patents or all used predominantly outside the united_states foreign patents the underlying property must be either of the same general asset class or the same product_class or otherwise of like_kind thus for example patents for bb1 bb2 bb3 and bb4 described within the bbbbbb naics code are not of like_kind to patents for dd1 dd2 and dd3 described within the dddddd naics code because the underlying property is not of like_class or of like_kind in contrast taxpayer proposed a match of relinquished patent x for replacement patent y the underlying properties on both patents have for their naics code dddddd and each was a component of a larger machine having a naics code of bbbbbb assuming that both the relinquished and the replacement properties at issue are either used predominantly within the united_states or used predominantly outside the united_states then patent x is of like_kind to patent y trademarks and trade names in its own submission taxpayer states that any trademark trade_name or design mark or presumably any service_mark serves the same marketing function which is to identify the ‘source of origin ’ bracketed language added thus it is taxpayer’s position that all marks and trade names exchanged in these transactions should be considered of like-kind for sec_1031 purposes in support of this contention taxpayer first argues that intangible assets properly registered with the united_states trademark office under the lanham act2 enjoy essentially the same legal protections therefore the nature and character of such rights are of a like_kind for example an owner of a federally registered design mark has the same legal right of recourse as an owner of a federally registered trade_name under the lanham act eligible design marks and eligible trade names both enjoy the same rights and privileges of federal trademark protection in addition taxpayer asserts that the second prong of the like-kind test for intangible_property in sec_1_1031_a_-2 which relates to the underlying property is also satisfied the lanham act applies to a word name symbol or device or any the lanham act is codified a sec_15 u s c at sec_1051 - tam-118347-05 combination thereof thus a registered trademark may refer to any item that is within one of those categories in this case all of the exchanged trademarks at issue were in the last category ie a combination of words names symbols or devices under taxpayer’s analysis any mark or trade_name is of like-kind regardless of use appearance form or origin we disagree the term trademark has been generally defined as a device used by a merchant to identify its goods or services and to distinguish them from those of others roger e schechter john r thomas intellectual_property the law of copyrights patents and trademarks hornbook series westlaw and west group similarly the term trade_name is generally understood to mean a name word or phrase employed by one engaged in business as a means of identifying its products business or services and of establishing good will ballentine’s law dictionary 3d ed trademarks and trade names are we believe a component of a larger asset either of goodwill or of going concern or both sec_1_1060-1 provides that goodwill is the value of a trade_or_business attributable to the expectancy of continued customer patronage this expectancy may be due to the name or reputation of a business or any other factor sec_1_1060-1 also defines going_concern_value as the additional value that attaches to property because its existence is an integral part of an ongoing business activity going_concern_value includes the value attributable to the ability of a trade_or_business or a part of a trade_or_business to continue functioning or generating income without interruption notwithstanding a change in ownership in view of the volume of litigation concerning the infringement of registered marks and trade names all based on the fundamental premise that each mark or trade_name is unique and of importance to the promotion of the goods services or enterprises they may represent it seems disingenuous for anyone to assert that all marks and trade names are alike clearly they are not since they are so closely related to if not a part of the goodwill and going_concern_value of a business it is our view that trademarks and trade names should not be considered of like-kind under sec_1031 unregistered intellectual_property in the case of unregistered intellectual_property taxpayer claimed like-kind_exchange treatment by matching exchanged properties by the following categories designs and drawings trade secrets and secret know how and software these categories of property are not protected through registration in the manner of patents or trademarks however this genre of intangible_property embodies various rights and privileges of a proprietary nature to a trade_or_business and is protected from unauthorized disclosure under state enactments of the uniform trade secrets act the federal enactment of the economic espionage act of u s c making misappropriation of trade secrets a federal crime and the common_law tam-118347-05 the nature or character of the proprietary rights associated with a particular type of unregistered intellectual_property is similar to those of any other type of unregistered intellectual_property unregistered intellectual_property is generally protected if it satisfies two criteria secrecy maintained through the reasonable diligence of the holder of the information and commercial value derived from not being generally known see schecter supra pincite citing restatement third of unfair competition sec_39 there is no limit to the number or variety of forms of proprietary information that may be protected as trade secrets under this body of law the case law in this area describes many of the known forms including customer lists marketing data bid price information technical designs manufacturing know-how computer programs and chemical formulae id pincite citing restatement third of unfair competition sec_39 cmt d federal_law lists additional forms of unregistered intangible properties as included within the meaning of the term ‘trade secret ’ ie financial business scientific technical economic or engineering information including patterns plans compilations program devices formulas designs prototypes methods techniques processes procedures programs or codes whether tangible or intangible and whether stored compiled or memorialized physically electronically graphically photographically or in writing u s c in view of the commonality of legal protections afforded to unregistered intangible_property generally it is apparent that the proprietary information exchanged by taxpayer designs and drawings trade secrets and secret know-how and software satisfy the first prong of the test set forth in sec_1_1031_a_-2 for determining if intangible properties exchanged are of like_kind the rights of taxpayer to the proprietary information at issue are of the same nature and character provided that they are trade secrets within the meaning of the law taxpayer urges that the second prong of the test that the underlying property be of the same nature or character should be treated as satisfied if the proprietary information is grouped in the same general categories suggested in the uniform trade secrets act namely a formula pattern compilation program device method technique or process in support of its argument taxpayer suggests the following as specific examples of matches of relinquished and replacement unregistered intellectual_property in the transactions at issue example one relinquished unregistered intellectual_property process - b selection programs property is engineering calculations software which consists of various spreadsheets and other programs designed to reduce the time required to perform complicated engineering calculations tam-118347-05 replacement unregistered intellectual_property process - general design formula and programs property is engineering calculations software which consists of various spreadsheets and other programs designed to reduce the time required to perform complicated engineering calculations example two relinquished unregistered intellectual_property manufacture - drawings information stored in print room and warehouse xx drawing vault information properties are examples of unregistered manufacturing innovations that are maintained either electronically or in hard copy in design libraries the libraries are either physically locked or protected through the use of an electronic password replacement unregistered intellectual_property manufacture - dd4 design dd5 design properties are examples of unregistered manufacturing innovations that are maintained either electronically or in hard copy in design libraries the libraries are either physically locked or protected through the use of an electronic password taxpayer’s argument that unregistered intangibles satisfies the second part of the intangible like-kind_property test in sec_1_1031_a_-2 if the exchanged properties are in the same broad category corresponds almost precisely with taxpayer’s approach for matching patents within the four groups of machine process manufacture and composition of matter for the same reasons that we rejected taxpayer’s theory with respect to patents we must also reject the same theory as applied to unregistered intangible properties there is no basis in law for adopting broad categories for purposes of satisfying the like- kind test under sec_1_1031_a_-2 and taxpayer does not cite any such authorities also such broad categories would permit the matching of very different kinds of property interests beyond the scope and intendment of sec_1031 for example the drawing or unpatented design for a coated gas welding rod is not similar to the drawing or unpatented design for a wind turbine the underlying property for the former is a coated gas welding rod and of the latter a wind turbine the naics code for a coated gas welding rod is the naics code for a wind turbine is if the difference in naics codes for objects whose designs are patented is sufficient to prevent two patents from being of like_kind the result should not differ just because the designs are neither patented nor registered accordingly it is our conclusion that the unregistered intellectual_property exchanged by taxpayer is not of like_kind unless the specific tam-118347-05 underlying properties to which the unregistered intangibles relate are within the same general asset class or the same product_class foreign intangibles sec_1031 provides that personal_property used predominantly within the united_states and personal_property used predominantly outside the united_states are not property of a like_kind sec_1031 provides that in the case of personal_property relinquished in the exchange predominant use is determined by its use in the two-year period ending on the date of the relinquishment sec_1031 provides that in the case of property acquired in the exchange predominant use is determined by its use during the two-year period beginning on the date_of_acquisition in the present case through sub 3a taxpayer exchanged part of the intangibles of sub a company based in the united_states for the intangibles of seller a country j- based company taxpayer argues that sec_1031 is inapplicable to exchanges of intangible personal_property because such property lacks a physical or geographical location therefore it is not confined to any one location at any given time given this quality taxpayer asserts that intangible_property is not capable of being used predominantly in one location in or out of the united_states however the physical location of intangible personal_property is not necessarily relevant to the question of where it is used under sec_1031 real_property located in the united_states is not of like_kind to real_property located outside the united_states thus location is relevant as to real_estate but not as to personal_property accordingly even if an intangible has no definite location it does not follow that the situs of predominant use cannot be determined taxpayer also notes that according to the legislative_history underlying sec_1031 the provision was added because congress believed that the depreciation and other rules applicable to foreign- and domestic-use property are sufficiently dissimilar so as to treat such property as not ‘like-kind’ property for purposes of sec_1031 h_r rep no pincite taxpayer argues that since foreign intangibles are not depreciated by any different mode than domestic intangibles under sec_197 there is no basis for denying like-kind treatment for exchanges of domestic for foreign intangibles however sec_1031 makes no distinction between tangible and intangible personal_property the plain language of the statute must be followed unless some obvious and relevant circumstance exists that plainly demonstrates that such construction and we recognize that this rationale will not apply to unregistered intangible_property or trade secrets for which the underlying property is something other than manufactured goods or other tangible_personal_property within a general asset or product_class for purposes of making those determinations an item by item comparison is required tam-118347-05 application of the statute would violate the intent of congress we do not see any such circumstance in this case next taxpayer argues that the term use is ambiguous since it is not defined in sec_1031 therefore taxpayer suggests references to other code provisions and law sources to determine its meaning in the context of sec_1031 one source suggested is sec_865 which sources income from the sale of personal_property asset to the residence of its owner another source urged is sec_1033 which defers gain_or_loss by election of a taxpayer whose property is involuntarily converted taxpayer observes that the term use as applied in sec_1033 which applies when involuntarily converted property is replaced with other_property similar_or_related_in_service_or_use may supply an acceptable construction of the term in the sec_1031 context taxpayer argues that in applying sec_1033 in the case of an owner-user courts developed the functional test in which the actual physical uses of the converted property and the replacement_property were compared see eg 208_f2d_757 4th cir which held that when an owner of property replaced_property held for rent to others with rental property the owner’s relationship to the properties rather than the tenant’s use determines the outcome 303_f2d_326 2d cir and revrul_64_237 1964_2_cb_319 in liant records the second circuit suggested that a court should compare the extent and type of the lessor’s management activity the amount and kind of services rendered to the lessees with respect to the property and the nature of the business risks connected with the properties f 2d pincite taxpayer thus argues that the same principles applied under sec_1033 should be applied under sec_1031 to determine the predominant use of the intangible because - sub 3a has been the active manager of the intangible_property licensed to others and it has managed these intangibles in the united_states licensing of intangibles is analogous to leasing tangible_property and sec_1031 and sec_1033 are similar in purpose and their application hinges on an interpretation of the term use thus the essence of taxpayer’s argument is that sub 3a used all relinquished intangible properties in the united_states by managing the licensing of such property from the united_states so too sub 3a will manage or use all replacement intangible assets in the united_states by managing the licensing from the united_states however we do not agree with taxpayer’s underlying premise that it is necessary to resort to sec_865 sec_1033 or any other law source to construe the meaning of the term use although sec_1031 does not define the word use the language of the statute is not ambiguous it is well settled that the legislature’s failure to define commonly-used tam-118347-05 words does not create ambiguity because the words in the statute are deemed to have their ordinary understood meaning 36_f3d_1565 fed cir see also 116_tc_87 word not defined by statute construed in accord with ordinary common meaning one common definition of use which is consistent with its context in sec_1031 is the legal enjoyment of property that consists of its employment occupation exercise or practice webster’s ninth new collegiate dictionary in the present case the intangible assets are used where they are enjoyed that is the location of the use of the intangible asset can be determined by where the property is licensed to be enjoyed in this case with respect to the intangible assets of seller acquired by sub 3a sub 3a granted sub 3d a country j company a worldwide license to i use the technical information and to practice inventions referenced by the patents in furtherance of the manufacture of the products at the facilities of the company and ii to use the trademarks and copyrights in furtherance of the marketing and sale of the products since the agreement grants a license to be used in furtherance of the manufacture of the products at the facilities in furtherance of the marketing and sale of products and since the facilities are located in country j we believe that the intangibles are being used predominantly in country j taxpayer has not established that the intangibles in question are being used predominantly in the united_states accordingly for this particular exchange the properties received are not like-kind to the property transferred deficiencies in compliance with the identification requirements the final issue for our consideration involves whether taxpayer properly identified replacement_property in the exchanges described in this case as stated above on date taxpayer transferred the intangible assets pertaining to sub to buyer for dollar_figurea on id-date taxpayer identified the intangible assets of seven companies as prospective replacement properties for the intangible assets sold on date having a total estimated value of dollar_figureg which is an amount well in excess of percent of the value of dollar_figurea taxpayer ultimately acquired only the intangible assets of seller within the categories trademarks and trade names and trade secrets and know-how valued at dollar_figureb which is an amount that is less than percent of dollar_figureg also as stated above on date taxpayer transferred the intangible assets pertaining to sub to buyer for dollar_figurec also on date taxpayer acquired certain intangible assets from seller worth dollar_figured and those assets were designated as part of the replacement_property for the intangible assets pertaining to sub within the four categories of trademarks and trade names designs and drawings trade secrets and know- we note however that one of the subsidiaries of sub sub 2b specifically is also a country j company thus to the extent if any that sub used both the relinquished intangible_property and the replacement intangible_property predominantly in country j for the requisite periods sec_1031 will not prevent the characterization of the replacement_property as of like_kind to the relinquished_property tam-118347-05 how and software on id-date taxpayer identified the intangible assets of more companies as prospective replacement properties for the intangible assets sold on date having a total estimated value of dollar_figureh which is an amount that is more than percent of the value of dollar_figurec on date taxpayer acquired certain intangible assets of seller one of the identified companies for dollar_figuree which taxpayer designated as replacement_property for the intangible assets pertaining to sub within the four categories of patents designs and drawings trade secrets and know-how and software the total value of the property acquired by taxpayer and designated to replace the intangible assets pertaining to sub is dollar_figurej which is an amount less than percent of dollar_figureh sec_1031 provides that any property received by the taxpayer shall be treated as property which is not like-kind_property if such property is not identified as property to be received in the exchange on or before the day which i sec_45 days after the date on which the taxpayer transfers the property relinquished in the exchange the identification period sec_1_1031_k_-1 provides in part that any replacement_property that is received by the taxpayer before the end of the identification period will in all events be treated as identified before the end of the identification period in all other cases replacement_property is identified before the end of the identification period only if the requirements of sec_1_1031_k_-1 - are satisfied sec_1_1031_k_-1 provides generally that replacement_property is identified only if it is designated as replacement_property in a written document signed by the taxpayer and hand delivered mailed telecopied or otherwise sent before the end of the identification period to either the person obligated to transfer the replacement_property to the taxpayer or any other person involved in the exchange other than the taxpayer or a disqualified_person such as a qualified_intermediary sec_1_1031_k_-1 provides that replacement_property is identified only if it is unambiguously described in the written document or agreement real_property generally is unambiguously described by a legal description street address or distinguishable name eg mayfair apartment building personal_property generally is unambiguously described if it is described by a specific description of the particular type of property for example a truck generally is unambiguously described if it is described by a specific make model and year sec_1_1031_k_-1 provides that the taxpayer may identify more than one replacement_property however regardless of the number of relinquished properties transferred by the taxpayer as part of the same deferred_exchange the maximum number of replacement properties that the taxpayer may identify is - a three properties without regard to the fair market values of the properties the 3-property rule or tam-118347-05 b any number of properties as long as their aggregate fair_market_value as of the end of the identification period does not exceed percent of the aggregate fair_market_value of all the relinquished properties as of the date the relinquished properties were transferred by the taxpayer the 200-percent rule sec_1_1031_k_-1 provides in part that if as of the end of the identification period the taxpayer has identified more properties as replacement properties than permitted by sec_1_1031_k_-1 the taxpayer is treated as if no replacement_property had been identified the preceding sentence shall not apply however and an identification satisfying the requirements of sec_1_1031_k_-1 will be considered made with respect to - a any replacement_property received by the taxpayer before the end of the identification period and b any replacement_property identified before the end of the identification period and received before the end of the exchange but only if the taxpayer receives before the end of the exchange_period identified replacement_property the fair_market_value of which is at least percent of the aggregate fair_market_value of all identified replacement properties the 95-percent rule sec_1_1031_k_-1 provides that for purposes of applying the 3-property rule the 200-percent rule and the 95-percent rule all identifications of replacement_property other than identifications or replacement_property that have been revoked in the manner provided in sec_1_1031_k_-1 are taken into account for example if in a deferred_exchange b transfers property x with a fair_market_value of dollar_figure to c and b receives like-kind_property y with a fair_market_value of dollar_figure before the end of the identification period under sec_1_1031_k_-1 property y is treated as identified by reason of being received before the end of the identification period with respect to additional replacement properties b will meet the identification requirements for such properties if b i identifies two additional replacement properties of any fair_market_value ii identifies any number of replacement properties with an aggregate fair_market_value of dollar_figureor less of iii identifies any number of replacement properties at any fair_market_value as long as at least percent of the value of all identified replacement properties is acquired before the end of the exchange_period in accordance with sec_1_1031_k_-1 taxpayer has complied with the requirements for identification only for its acquisition of the intangible assets of seller for dollar_figured within the four categories of trademarks and trade names designs and drawings trade secrets and know-how and software all of taxpayer’s other identifications fail to comply with the regulatory requirements for identification of replacement_property taxpayer identified as replacement_property the intangible assets of more than three companies violating the three property rule identified replacement_property having a fair_market_value in excess of percent of the value of the relinquished_property tam-118347-05 violating the 200-percent rule and acquired less than percent of the aggregate fair_market_value of all the identified replacement_property violating the 95-percent rule in addition in each instance the written identifications were not specific as is required by sec_1_1031_k_-1 each identification only included the following the name of the seller a very general description of the property ie intellectual_property including but not limited to patents trademarks copyrights software know-how designs and other intellectual_property assets as may be owned licensed by or leased by the seller and the estimated value there are no descriptions of the underlying property pertaining to any of these intangible assets in view of these deficiencies no proper identification occurred except as to the replacement_property received within the identification period under sec_1031 and sec_1_1031_k_-1 replacement_property that is not otherwise timely and specifically identified is not of like_kind regardless of any similarity of its nature or character to the property relinquished in the exchange caveat a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent
